CONCURRING OPINION
Lenroot, Judge:
I concur in the conclusion of the majority of the court. The court has, I think, properly found patentability of the claims in issue, based upon the fact that, as stated in the opinion:
* * * Appellant lias devised a mechanism consisting of a plunger and vacuum cup in combination with a spring which, when released, makes accurate pressure upon a stack of sheets without regard to their exact height. * * *
The Solicitor of the Patent Office, both in his brief and upon oral argument, contended that the reference Conran secured the same result by gravity; that is, by the weight of the parts pressing the cu|j toward the sheets, that appellant secures with a spring, and that the weight in Conran is the mechanical equivalent of a spring.
In view of this argument, I think the tribunals of the Patent Office might conclude from the opinion of the majority that the court does not agree with the contention that pressure produced by weight is the mechanical equivalent of a spring. I think it is, and if the reference Conran showed that the suction cup, through the action of gravity, pressed upon the upper sheet of the stack of sheets regardless of the exact height of the stack, then I should have been of the opinion that the reference fully anticipated appellant’s disclosure and that the claims were not allowable. I am of the opinion, however, that the Conran reference clearly shows that the cup can only descend to a predetermined point, and that if the stack of sheets is •lower than such point the cup will not come into contact with it. Conran provides certain adjustment blocks which prevent the cup from being lowered below a fixed point. It is for that reason that the argument of the Patent Office that weight is the mechanical equivalent of a spring has no application here, for weight in Conran will not accomplish, for the reason stated, what is accomplished by appellant’s device.
I think the majority opinion should have clearly set forth this fact so as to make it clear that the court was not deciding that *993pressure produced by weight was not the mechanical equivalent of a spring where the weight would accomplish the same result as that secured by a spring. Had the majority opinion made this clear, I should have joined in the opinion as written.